DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9682604. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9682604 discloses a cylindrical body, a rotatable spring member, a follower nut and a visual indicator and scale as claim 1 and 5 in the present application.  The only difference is in that the present application refers to the visual indicator and scale of U.S. Patent No. 9682604 as “a scale/indicator pair”.  It has been interpreted that “a scale/indicator pair” is not patentably distinct from a visual indicator and scale.    

Claims 3, 4, 8-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9682604 in view of Hara et al. (US-20100327542).
Regarding claims 3, 4, 8, and 9, U.S. Patent No. 9682604 claim 1 lacks wherein the compression amount is transmitted to the a user device in real time. Hara et al. teaches wherein suspension data is 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to transmit suspension data (at least an amount of compression) to a user in order to allow the user to control or adjust the suspension during use, or for a specific terrain during use based on suspension parameter signals or behavior (Hara et al. paragraphs 13 and 16, at least figure 3, elements 112, 134, 126, and 133, and figure 4, elements S4-S10).
Regarding claims 10 and 13-15, U.S. Patent No. 9682604 claim 1 lacks wherein the indicator/scale pair is electronic wherein the amount of compression is transmitted to a user device wirelessly in real time. Hara et al. teaches wherein the indicator/scale pair is electronic wherein the amount of compression is transmitted to a user device wirelessly in real time (Hara et al. at least wireless transmission, paragraphs 13 and 16, at least figure 3, elements 112, 134, 126, and 133, and figure 4, elements S4-S10.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to wirelessly transmit suspension data (at least an amount of compression) to a user in order to allow the user to control or adjust the suspension during use or for a specific terrain during use based on suspension parameter signals or behavior (Hara et al. at least wireless transmission,  paragraphs 13 and 16, at least figure 3, elements 112, 134, 126, and 133, and figure 4, elements S4-S10).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657